DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/13/20. These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by 
Ramamurthy (WO 2015/054795) or Martins et al. (Pub. No.: US 20180344291), hereinafter, Martins.
Regarding claim 1, Ramamurthy discloses transducer (see: par. 0035, 0062, 0071, Figs 12a-12b) for an ultrasonic probe system (see: Fig. 13), wherein the transducer comprises at least three transducer elements (see: par. 0071) which are disposed on a circular arc of a virtual circle (see: par. 0062, 0068, 0071 Figs. 12-13) such that soundwaves emitted by the transducer elements (see: par. 0071, Fig. 13) are overlaid in such a way that they approximate a sector of an elementary wave with a virtual point source (see: par. 0069, wherein the virtual point source (140) is located at the center (P) of the virtual circle (see: Figs 12 and 12b).
Regarding claim 1, Martins discloses transducer (102) for an ultrasonic probe system (104), wherein the transducer (102) comprises at least three transducer elements (108) which are disposed on a circular arc of a virtual circle (120)  [see: par. 0021] such that soundwaves emitted by the transducer elements (110) are overlaid in such a way that they approximate a sector of an elementary wave (130) with a virtual point source (par. 0044), wherein the virtual point source (140) is located at the center of the virtual circle (see: par. 0044).
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose or suggest ““wherein, in a cross section, the transducer elements of the second transducer are disposed substantially along a straight line that extends parallel to 
“inspection method for detecting defects in a material comprising: wherein the number of transducer elements of the transducer along the movement direction  experiences a virtual increase on account of the movement and the evaluation of the digital data, wherein the virtual increase is realized by way of the assignment of path positions to the input-coupled transmission pulses and/or the received echo signals” as recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861